





EXHIBIT 10.1



THIRD AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
AIM PERFORMANCE HOLDCO, LP
This Third Amended and Restated Limited Partnership Agreement (this “Agreement”)
of AIM Performance Holdco, LP, a Delaware limited partnership (the
“Partnership”), is dated effective as of November 5, 2014 (the “Effective
Date”), and is made by and among AIM General Partner, LLC, a Delaware limited
liability company, as General Partner, and the Persons listed as the Class A
Limited Partners and Class B Limited Partners on Schedule 1, attached hereto.
This Agreement amends and restates in its entirety the Second Amended and
Restated Limited Partnership Agreement of the Partnership dated effective as of
September 10, 2014, as set forth below.
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE 1
Organization
1.1    Definitions. The following capitalized terms shall have the following
meanings when used in this Agreement:
“Accounting Period” means a period: (i) the first day of which is (A) the
Effective Date (in the case of the initial Accounting Period) and thereafter on
the day immediately following the last day of the preceding Accounting Period,
(B) any date on which there are contributions to the capital of the Partnership
or any material amount is credited to a Capital Account other than on a pro rata
basis, (C) the first day of any “Fiscal Period” (as the term “Fiscal Period” is
defined in the applicable Fund agreement) of a Fund, (D) the date after which
there are withdrawals or distributions from the capital of the Partnership or
any material amount is debited to any Capital Account other than on a pro rata
basis or (E) such other date reasonably deemed appropriate by the General
Partner; and (ii) the last day of which is (A) the last day of a Fiscal Quarter,
(B) the last day of any “Fiscal Period” (as the term “Fiscal Period” is defined
in the applicable Fund agreement) of a Fund or (C) such other date reasonably
deemed appropriate by the General Partner.
“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del.C.
§17-101 et seq.), as amended from time to time (or any corresponding provisions
of succeeding law).
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

1
205539960 v13

--------------------------------------------------------------------------------



(1)    Credit to such Capital Account any amounts which such Partner is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to the penultimate sentences of
sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and
(2)    Debit to such Capital Account the items described in sections 1.704-1
(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the
Regulations.
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such Person.
“Ashford Employer” means an employer Affiliated with the Partnership that
employs a Class B Limited Partner, including without limitation, Ashford, Inc.
and Ashford Hospitality Advisors, LLC.
“Capital Account” means, with respect to each Partner, the capital account
established and maintained on behalf of such Partner as described in
Section 6.1.
“Capital Contribution” means, with respect to any Partner, with the consent of
the General Partner and, in the case of a reallocation described below, with
such affected Partner’s consent, a contribution of cash or property made by such
Partner to the Partnership pursuant to Article 2 or the reallocation of the
positive balance in a Partner’s Performance Allocation Memo Account to such
Partner’s Invested Capital Memo Account.
“Capital Event” means (i) the sale, exchange or other disposition by the
Partnership of all or substantially all of its assets, (ii) the liquidation of
the Partnership or (iii) the merger, reorganization or similar transaction, or
sale of Partnership Interests, whether through a secondary sale by the Partners
or as an issuance of Partnership Interests by the Partnership, in a single
transaction or series of related transactions, such that after the transaction
the persons who were Partners and/or such Partners’ Affiliates immediately prior
to the commencement of the transaction hold in the aggregate less than 25% of
the Partnership Interests.
“Capital Event Memo Account” means a Memo Account of a Partner that is
attributable to a Capital Event, and includes any Partner’s Capital Contribution
attributable to it.
“Class A Limited Partners” shall mean those Limited Partners listed as Class A
Limited Partners on Schedule 1, attached hereto, who are limited partners of the
Partnership.
“Class B Drag Along Portion” shall have the meaning provided in Section 7.4(c).
“Class B Limited Partners” shall mean those Limited Partners listed as Class B
Limited Partners on Schedule 1, attached hereto.

2



--------------------------------------------------------------------------------



“Code” means the U.S. Internal Revenue Code of 1986, as amended and as hereafter
amended, or any successor law.
“Control” (whether or not capitalized) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract or otherwise.
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such Fiscal Year for United States federal income tax purposes, except that
if the Gross Asset Value of an asset differs from its adjusted basis for United
States federal income tax purposes at the beginning of such Fiscal Year,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the United States federal income tax depreciation,
amortization or other cost recovery deduction for such Fiscal Year bears to such
beginning adjusted tax basis; provided, however, that if the adjusted basis for
United States federal income tax purposes of an asset at the beginning of such
Fiscal Year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.
“Drag Along Notice” shall have the meaning provided in Section 7.4(c).
“Equity Percentage” is the participation percentage, which may be zero, of a
Partner with respect to the Net Profits and Net Losses from a Capital Event, as
reflected on Schedule 1 hereto; provided, however, the Equity Percentage with
regard to a Limited Partner may be changed as set forth in Section 7.1. The sum
of the Equity Percentages of the Partners for each Accounting Period shall equal
100% in the aggregate.
“Fair Market Value” shall have the meaning provided in Section 7.3.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Fiscal Quarter” means any calendar quarter, unless the General Partner elect
another fiscal quarter.
“Fiscal Year” means the period commencing on the Effective Date and ending on
December 31, 2014, and thereafter each period commencing on January 1 of each
year and ending on December 31 of such year, unless the General Partner elects
another fiscal year, provided that any such other fiscal year is permissible for
federal income tax purposes.
“Fund Agreement” means the limited partnership agreement and any other relevant
governing document of a Fund.
“Funds” shall have the meaning provided in Section 1.4; provided, however, no
private or public entity created for the purpose of directly owning hotel assets
or incubating future REITs will be considered a “Fund”.
“Future Funds” mean any account or private pooled investment vehicle, in each
case focused on investing in securities, with a general partner of which the
Partnership or its Affiliates will have

3



--------------------------------------------------------------------------------



an ownership interest; provided however, no private or public entity created for
the purposes of directly owning hotel assets or incubating future REITs will be
considered a “Future Fund”.
“General Partner” means AIM General Partner, LLC, a Delaware limited liability
company, in its capacity as the general partner of the Partnership or any other
Person who becomes a successor of the General Partner or a replacement General
Partner pursuant to the terms hereof.
“Gross Asset Value” means the amount equal to, with respect to any asset, the
asset’s adjusted basis for United States federal income tax purposes, except as
follows:
(a)    The initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset, as
reasonably determined by the General Partner;
(b)    The Gross Asset Values of all Partnership assets shall be adjusted to
equal their respective gross fair market values, as reasonably determined by the
General Partner, as of the following times: (i) the acquisition of an additional
Partnership Interest by any new or existing Partner in exchange for more than a
de minimis Capital Contribution; (ii) the distribution by the Partnership to a
Partner of more than a de minimis amount of property as consideration for a
Partnership Interest; (iii) the liquidation of the Partnership within the
meaning of Regulations section 1.704-1(b), as appropriate or necessary to ensure
that the Capital Accounts of the Partners properly reflect their respective
economic interests;
(c)    The Gross Asset Value of any Partnership asset distributed to any Partner
shall be adjusted to equal the gross fair market value of such asset on the date
of distribution, as reasonably determined by the General Partner; and
(d)    The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code section 734(b) or Code section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations section 1.704-1(b)(2)(iv)(m) and paragraph (6) of the
definition of Net Profit and Net Losses or Section 6.3(j); provided, however,
that Gross Asset Values shall not be adjusted pursuant to this paragraph (d) to
the extent the General Partner determines that an adjustment pursuant to
paragraph (b) is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this paragraph (d).
“Invested Capital Memo Account” means a Memo Account of a Partner that is
attributable to such Partner’s Capital Contribution with respect to the
Partnership’s general partner interest in the Funds.
“Invested Capital Percentage” means a percentage established for each Partner in
the Partnership’s books as of the first day of each Accounting Period
representing such Partner’s share of allocations attributable to such Partner’s
Invested Capital Memo Account for such Accounting Period. The Invested Capital
Percentage of a Partner for an Accounting Period is determined by dividing the
amount of the Partner’s Invested Capital Memo Account as of the beginning of the
Accounting Period (after adjustment for any net Capital Contributions to such
Partner’s Invested Capital Memo Account that are effective as of such date) by
the total of the Invested Capital Memo

4



--------------------------------------------------------------------------------



Accounts of all of the Partners as of the beginning of the Accounting Period
(after adjustment for all net Capital Contributions to Invested Capital Memo
Account that are effective as of such date). The sum of the Invested Capital
Percentages of the Partners for each Accounting Period shall equal 100%.
“Investment” means direct or indirect beneficial ownership of any stock,
partnership interest (general or limited), membership interest, business trust
interest or other ownership interest, as well as any note, debenture or other
debt security or instruments.
“Limited Partner” means any Person admitted to the Partnership as a limited
partner of the Partnership, until the Person has been removed as a Limited
Partner or a substitute Limited Partner or Limited Partners are admitted with
respect to such Person’s entire Partnership Interest. For all purposes of the
Act, the Limited Partners constitute a single class or group of limited partners
except to the extent and in the circumstances explicitly set forth herein. For
purposes of clarity, any provision of this Agreement requiring the vote or
consent by a Majority-in-Interest of the Class A Limited Partners will be
binding on the Class B Limited Partners to the extent such provision is
applicable to the Class B Limited Partners.
“Majority-in-Interest” means, in the case of the Limited Partners, the Limited
Partners holding in the aggregate more than 50% of all of the Equity
Percentages; and means, in the case of a particular class of Limited Partners,
the Limited Partners of the particular class holding in the aggregate more than
50% of the Equity Percentages held by the Limited Partners of that class.
“Maximum Tag Along Portion” shall have the meaning provided in Section 7.4(c).
“Memo Account” shall have the meaning provided in Section 6.1.
“Net Profits” and “Net Losses” mean, for each Fiscal Year, an amount equal to
the Partnership’s taxable income or loss for such Fiscal Year, determined in
accordance with Code section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(1)    Any income of the Partnership that is exempt from United States federal
income tax and not otherwise taken into account in computing Net Profits or Net
Losses pursuant to this definition shall be added to such taxable income or
loss;
(2)    Any expenditures of the Partnership described in Code
section 705(a)(2)(B) or treated as Code section 705(a)(2)(B) expenditures
pursuant to Regulations section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Profits or Net Losses, shall be subtracted from
such taxable income or loss;
(3)    In the event the Gross Asset Value of any Partnership property is
adjusted pursuant to the definition of “Gross Asset Value,” the amount of such
adjustment shall be taken into account as gain or losses from the disposition of
such property for purposes of computing Net Profits or Net Losses;

5



--------------------------------------------------------------------------------



(4)    Gains or losses resulting from the disposition of Partnership property
shall be computed by reference to the Gross Asset Value of such property,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
(5)    In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation contained herein;
(6)    To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code section 734(b) or Code section 743(b) is required
pursuant to section 1.704- 1(b)(2)(iv)(m)(4) of the Regulations to be taken into
account in determining Capital Accounts as a result of a distribution other than
in complete liquidation of a Partner’s Partnership Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Profits or Net Losses; and
(7)    Notwithstanding any other provision of this definition of Net Profits or
Net Losses, any items which are specially allocated pursuant to Section 6.3
shall not be taken into account in computing Net Profits or Net Losses.
“Net Profits and Net Losses from a Capital Event” means the Net Profits and Net
Losses of the Partnership that are attributable to a Capital Event.
“Net Profits and Net Losses from Invested Capital” means the Net Profits and Net
Losses of the Partnership that are attributable to its general partner interest
in the Funds.
“Net Profits and Net Losses from Performance Allocations” means the Net Profits
and Net Losses of the Partnership that are attributable to Performance
Allocations.
“Nonrecourse Deductions” has the meaning set forth in section 1.704-2(b)(1) of
the Regulations.
“Nonrecourse Liability” has the meaning set forth in section 1.704-2(b)(3) of
the Regulations.
“Partner” means the General Partner or any of the Limited Partners, except as
otherwise expressly provided herein, and “Partners” means the General Partner
and all of the Limited Partners.
“Partner Nonrecourse Debt” has the meaning set forth in section 1.704-2(b)(4) of
the Regulations.
“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with section 1.704-2(i)(3) of the Regulations.

6



--------------------------------------------------------------------------------



“Partner Nonrecourse Deductions” has the meaning set forth in
sections 1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations.
“Partnership Interest” means the entire ownership interest of a Partner in the
Partnership at the relevant time, including the right of such Partner to any and
all benefits to which a Partner may be entitled as provided in this Agreement,
together with the obligations of such Partner to comply with all the terms and
provisions of this Agreement.
“Partnership Minimum Gain” has the meaning set forth in sections 1.704-2(b)(2)
and 1.704-2(d) of the Regulations.
“Performance Allocation Memo Account” means a Memo Account of a Partner that is
attributable to the Performance Allocations.
“Performance Allocation Percentage” is the participation percentage for an
Accounting Period, which may be zero, of a Partner with respect to the Net
Profits and Net Losses from Performance Allocations, as reflected on Schedule 1
hereto; provided, however, the Performance Allocation Percentage with regard to
a Partner may be changed as set forth in Section 7.1. The sum of the Performance
Allocation Percentages of the Partners shall generally be determined on an
annual basis; provided however, the aggregate Performance Allocation Percentages
of the Partners for each Accounting Period shall equal 100%.
“Performance Allocations” means any performance based allocations of net capital
appreciation or net profits from the Funds to the Partnership pursuant to the
applicable Fund Agreement, reduced by any expenses reasonably allocated thereto
by the General Partner. Performance Allocations shall not include allocations of
net capital appreciation or net profits made to the Partnership by virtue of its
capital, if any, invested in the Funds.
“Permitted Transferee” means, in the case of a Limited Partner that is an
entity, any Affiliate, and in the case of a Limited Partner that is an
individual, any Affiliate or any trust or other entity created during an
individual’s life, controlled by the individual, for estate planning purposes,
such as a living trust, limited partnership or limited liability company; or, in
either case, any other transferee approved by a Majority-in-Interest of the
Limited Partners; provided that, each of Monty Bennett and Rob Hays are
“Permitted Transferees” of the other; provided further that any such Permitted
Transferee agrees in writing as a condition precedent to be bound by the
provisions of this Agreement with respect to the transferred Partnership
Interest in a form satisfactory to the General Partner.
“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other entity or any government (including a governmental
agency or political subdivision thereof).
“Profits Percentages” means, collectively, a Partner’s percentage in one or more
of the following: Equity Percentage, Performance Allocation Percentage and
Invested Capital Percentage.
“Profits Pool” shall have the meaning provided in Section 2.2.

7



--------------------------------------------------------------------------------



“Release” shall have the meaning provided in Section 7.3(b).
“Regulations” means the regulations issued under the Code or any successor law.
“Regulatory Allocations” shall have the meaning provided in Section 6.3(j).
“Removal Interest” means the daily contract rate for United States 3-year
treasury notes plus 400 basis points calculated and fixed as of the date of
removal of a relevant Class B Limited Partner.
“Representative” shall have the meaning provided in Section 7.4(c).
“Repurchase Price” shall have the meaning provided in Section 7.3(b).
“Securities” means to invest, on margin or otherwise, long and short, in
securities and other financial instruments, domestic or foreign, whether
existing on the date hereof or subsequently developed including, without
limitation: capital stock; shares of beneficial interest; partnership interests
and similar financial instruments; bonds, notes and debentures (whether
subordinated, convertible or otherwise); currencies; commodities; interest rate,
currency, commodity, equity and other derivative products, including, without
limitation, (i) futures contracts (and options thereon) relating to stock
indices, currencies, United States government securities and securities of
foreign governments, other financial instruments and all other commodities,
(ii) swaps, options, warrants, caps, collars, floors and forward rate
agreements, (iii) spot and forward currency transactions and (iv) agreements
relating to or securing such transactions; mortgage-backed obligations issued or
collateralized by U.S. federal agencies; equipment lease certificates; equipment
trust certificates; loans; first-, secondary lien and other credit facilities;
accounts and notes receivable and payable held by trade or other creditors;
trade acceptances; contract and other claims; executory contracts;
participations; mutual funds; money market funds; obligations of the United
States or any state thereof, foreign governments and instrumentalities of any of
them; commercial paper; certificates of deposit; bankers’ acceptances; choses in
action; trust receipts; and any other obligations and instruments or evidences
of indebtedness of whatever kind or nature, in each case, of any person,
corporation, government or other entity whatsoever, whether or not publicly
traded or readily marketable (all such items being called herein a “Security” or
“Securities”), and to sell Securities short and cover such sales.
“Selling Partner” shall have the meaning provided in Section 7.4(c).
“Tag Along Exercise Notice” shall have the meaning provided in Section 7.4(c).
“Tag Along Participant” shall have the meaning provided in Section 7.4(c).
“Tag Along Price” shall have the meaning provided in Section 7.4(c).
“Tag Along Sale Notice” shall have the meaning provided in Section 7.4(c).
“Trading Value” shall have the meaning provided in Section 7.3(d).

8



--------------------------------------------------------------------------------



“Transfer” when used as a noun, means any assignment, transfer, sale, pledge,
alienation, hypothecation or other disposition or encumbrance; and, when used as
a verb, means to assign, transfer, sell, pledge, alienate, hypothecate or
otherwise dispose of or encumber. “Transfer” shall also include, when used with
respect to any property (including any Partnership Interest), any Transfer of
control of the Person(s) owning such property, whether directly or indirectly,
provided, that the property in question represents all or substantially all of
the property of such Person.
“Transferee Terms” shall have the meaning provided in Section 7.4(c).
1.2    Formation of Limited Partnership. The General Partner formed the
Partnership pursuant to and in accordance with the Act, and, except as otherwise
provided herein, the rights and liabilities of the Partners are as provided in
the Act. The term of the Partnership began upon the issuance of the Certificate
of Limited Partnership of the Partnership (the “Certificate”) filed with the
Secretary of State of the State of Delaware pursuant to the Act, and shall
continue until the liquidation and termination of the Partnership in accordance
with this Agreement and the Act.
1.3    Name. The name of the Partnership is “AIM Performance Holdco, LP.” The
General Partner may change the name of the Partnership from time to time and
shall give prompt notice thereof to the Limited Partners. In any such event, the
General Partner shall promptly file in the office of the Secretary of State of
the State of Delaware an amendment to the Certificate reflecting such change of
name.
1.4    Character of Business. The purpose of the Partnership is to (i) serve as
a limited partner of the general partner of each of AIM Real Estate Hedged
Equity (U.S.) Fund, LP, a Delaware limited partnership, and AIM Real Estate
Hedged Equity Master Fund, L.P., a Cayman Islands exempted limited partnership,
as well as any Future Funds (each, a “Fund” and together, the “Funds”), and
(ii) engage or participate in any lawful business activities (as determined by
the General Partner) in which a limited partnerships organized under the laws of
the State of Delaware may engage or participate. The General Partner shall have
the authority to qualify the Partnership to do business in any state or
jurisdiction as it may determine for the purposes listed above.
1.5    Registered Office and Agent. The address of the Partnership’s registered
office is c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware, 19808. The Partnership’s registered
agent at such address is Corporation Service Company. The General Partner may
change such registered office or registered agent from time to time. The General
Partner shall give each Limited Partner prompt notice of any such change.
1.6    Fiscal Year. The fiscal year (the “Fiscal Year”) of the Partnership shall
end on December 31 of each calendar year unless, for United States federal
income tax purposes, another fiscal year is required. The Partnership shall have
the same fiscal year for United States federal income tax purposes and for
accounting purposes.
1.7    Other Terms. All references to “Articles,” “Sections” and “Schedules”
contained in this Agreement are, unless specifically indicated otherwise,
references to articles, sections, schedules and other provisions of this
Agreement. Whenever in this Agreement the singular number is used, the same
shall include the plural where appropriate (and vice versa), and words of any
gender shall

9



--------------------------------------------------------------------------------



include each other gender where appropriate. As used in this Agreement, the
following words or phrases shall have the meanings indicated: (i) “day” shall
mean a calendar day; (ii) “include” and derivatives thereof shall mean
“including without limitation;” (iii) “law” or “laws” shall mean statutes,
regulations, rules, judicial orders and other legal pronouncements having the
effect of law; and (iv) “person” shall mean any individual, corporation,
partnership, limited liability company, trust, government or other entity.
Whenever any provision of this Agreement requires or permits the General Partner
to take or omit to take any action, or make or omit to make any decision, unless
the context clearly requires otherwise, such provision shall be interpreted to
authorize an action taken or omitted, or a decision made or omitted, by the
General Partner acting alone and in good faith.
ARTICLE 2
Capital Contributions
2.1    Capital Contributions. The initially contributed capital of the
Partnership is apportioned to the Memo Accounts of the Partners in the amounts
set forth in the books and records of the Partnership (which shall be updated
for any Transfers in accordance with this Agreement and any further capital
contributions in accordance with this Agreement). With the consent of the
Majority-in-Interest, Partners may be permitted to make additional Capital
Contributions with respect to their Invested Capital Memo Accounts.
2.2    Separate Accounting. Each Partner’s Partnership Interest will be entitled
to varying percentages, including zero percent, of the Net Profits and Net
Losses from a Capital Event, Net Profits and Net Losses from Performance
Allocations and Net Profits and Net Losses from Invested Capital (each, a
“Profits Pool”). Separate accounting records shall be maintained for each
Profits Pool, measuring the revenues and expenses for the particular Profits
Pool. Separate accounting records shall be maintained for purposes of tracking
the entitlements of the Partners to allocations and distributions with respect
to a particular Profits Pool.
ARTICLE 3
Rights and Obligations of Partners
3.1    Management of Partnership.
(a)    Except as otherwise provided in this Agreement, the management, control
and direction of the Partnership and its operations, business and affairs shall
be vested exclusively in the General Partner, who shall have the right, power
and authority, acting solely by itself and without the necessity of approval by
any Limited Partner or any other person, to carry out any and all of the
purposes of the Partnership (including, without limitation, to open, maintain
and close bank accounts and draw checks or other orders for the payment of
money, open, maintain and close brokerage, money market fund and other similar
accounts) and to perform or refrain from performing any and all acts that the
General Partner may deem necessary, desirable, appropriate or incidental
thereto, subject only to any express limitations set forth in this Agreement.
The General Partner and the Limited Partners acknowledge and agree that certain
actions by the Managers of the General Partner with respect to the Partnership
require the consent of Ashford Hospitality Advisors LLC as

10



--------------------------------------------------------------------------------



the sole member of the General Partner and that the actions of the General
Partner under this Agreement shall only be effective to the extent the action is
in compliance with such restrictions.
(b)    Except as otherwise provided in this Agreement, no Limited Partner shall
participate in the management, control or direction of the Partnership’s
operations, business or affairs, transact any business for the Partnership or
have the power to act for or on behalf of or to bind the Partnership, such
powers being vested solely and exclusively in the General Partner.
3.2    Expenses. The Partnership pays all costs and expenses arising in
connection with its operations including, but not limited to, all out-of-pocket,
administrative, insurance, consulting, professional and legal and expenses of
the Partnership. The General Partner shall be entitled to reimbursement for all
reasonable expenses respectively paid or incurred by it on behalf of the
Partnership. This Section 3.2 in no way limits the Partnership’s and General
Partner’s ability to seek and receive reimbursement for costs and expenses to
which it may be entitled under the applicable Fund Agreement.
3.3    Liability of Partners. All Partnership debts and obligations shall be
paid or discharged first with the property of the Partnership (including
insurance proceeds) before the General Partner shall be obligated to pay or
discharge any such debt or obligation with its personal assets. No Limited
Partner shall be personally liable for any of the debts or obligations of the
Partnership, nor shall a Limited Partner have any obligation to make up any
negative balance in its Capital Account.
3.4    Consents and Voting Rights. Any Limited Partner whose consent, vote or
approval is required or permitted under any provision of this Agreement may give
or withhold such consent, vote or approval in the sole discretion of such
Limited Partner, whether reasonably or unreasonably. In the case of any matter
for which the action of the Limited Partners is expressly required by the Act,
this Agreement or is requested by the General Partner, such action shall (unless
a different percentage is otherwise specified by the foregoing) be effective
against and binding on all Partners and the Partnership if taken with the
consent of the General Partner and a Majority-in-Interest of the Limited
Partners. Any consent, vote or approval given pursuant to this Agreement shall
be required to be in writing.
ARTICLE 4
Representations, Warranties, Covenants and Certifications
4.1    Limited Partner Representations. Each Limited Partner represents,
warrants and covenants that:
(a)    Such Limited Partner has all requisite power and authority to enter into
this Agreement and perform such Limited Partner’s respective obligations
hereunder and that such Limited Partner is an “accredited investor” (as defined
in Rule 501 promulgated under the Securities Act of 1933, as amended from time
to time).
(b)    This Agreement has been duly and validly executed and delivered by such
Limited Partner and is enforceable against it, in accordance with its terms, and
the performance of such Limited Partner’s respective obligations hereunder shall
not conflict or result in the violation of any

11



--------------------------------------------------------------------------------



agreement, lease, instrument, license, permit or other authorization applicable
to such Limited Partner.
(c)    Such Limited Partner acknowledges that the Partnership Interests are
subject to transfer restrictions and consents.
(d)    Such Limited Partner acknowledges that ownership of the Partnership
Interests may involve tax consequences. Such Limited Partner confirms that it is
not relying on any statements or representations of the Partnership, the General
Partner or any of their agents or legal counsel with respect to the tax and
other economic considerations of the ownership of the Partnership Interests, and
acknowledges that such Limited Partner may retain its own professional advisors
to evaluate the United States federal, state and local tax and other economic
considerations of an ownership of the Partnership Interests. Such Limited
Partner also acknowledges that it is solely responsible for any of its own tax
liability that may arise as a result of the ownership of the Partnership
Interests or the transactions contemplated by this Agreement.
(e)    Such Limited Partner acknowledges that the General Partner and the
Partnership will rely upon the representations, warranties and covenants
contained in this Agreement without making any independent investigation, and
that the representations, warranties and agreements made by the Limited Partner
shall survive the execution and delivery of this Agreement.
(f)    Except as expressly set forth in this Agreement, if applicable, no
representations or warranties have been made to the Limited Partner by the
General Partner, the Partnership or any agent, employee or Affiliate of the
General Partner or the Partnership, and in entering into this Agreement, the
Limited Partner is not relying on any information other than that which is the
result of independent investigation by the Limited Partner.
4.2    Survival. All of the foregoing representations and warranties of this
Article 4 shall survive the withdrawal of any Limited Partner and the
termination of this Agreement.
ARTICLE 5
Exculpation and Indemnity
5.1    Exculpation. To the fullest extent permitted under applicable law, no
General Partner of the Partnership is liable to the Partnership nor to any of
the Limited Partners for any losses, claims, damages or liabilities arising (i)
by reason of being or having been the General Partner or (ii) from any act or
omission performed or omitted by the General Partner in connection with this
Agreement or the Partnership’s business or affairs (including any error in
judgment in making any investment decisions), including losses due to the
negligence of brokers or other agents of the Partnership, except for any losses,
claims, damages or liabilities primarily attributable to such General Partner’s
willful misconduct, bad faith, gross negligence or breach of this Agreement, as
finally determined by a court of competent jurisdiction, or as otherwise
required by law.
5.2    Indemnity. To the fullest extent permitted by the Act, the Partnership
shall indemnify the General Partner against any claim, loss, damage, liability
or expense (including reasonable attorneys’ fees, court costs and costs of
investigation and appeal) suffered or incurred by any such

12



--------------------------------------------------------------------------------



indemnitee by reason of, arising from or relating to the operations, business or
affairs of or any action taken or failure to act on behalf of the Partnership,
except to the extent any of the foregoing (i) is determined by final,
nonappealable order of a court of competent jurisdiction to have been primarily
caused by the willful misconduct, bad faith, gross negligence or breach of this
Agreement of such indemnitee or (ii) is suffered or incurred as a result of any
claim (other than a claim for indemnification under this Agreement) asserted by
the indemnitee as plaintiff against the Partnership. Unless a determination has
been made (by final, nonappealable order of a court of competent jurisdiction)
that indemnification is not required, the Partnership shall, upon the request of
any indemnitee, advance or promptly reimburse such indemnitee’s reasonable costs
of investigation, litigation or appeal, including reasonable attorneys’ fees;
provided, however, that as a condition of an indemnitee’s right to receive such
advances and reimbursements, the affected indemnitee shall undertake in writing
to repay promptly the Partnership for all such advancements or reimbursements if
a court of competent jurisdiction determines that such indemnitee is not then
entitled to indemnification under this Section 5.2. No indemnitee may satisfy
any right of indemnity or advancement of expenses granted in this Section 5.2 or
to which it may be otherwise entitled except out of the assets of the
Partnership, and no Limited Partner is personally liable with respect to any
such claim for indemnity or advancement of expenses. The General Partner may
obtain appropriate insurance on behalf, and at the expense, of the Partnership
to secure the Partnership’s obligations hereunder.
ARTICLE 6
Capital Accounts, Distributions and Allocations
6.1    Capital Accounts.
(a)    A capital account (a “Capital Account”) shall be established and
maintained for each Partner in accordance with the rules set forth herein and as
follows. A memorandum account shall be established for each Partner for the
purpose of tracking the entitlement of the Partner with respect to a particular
Profits Pool (each, a “Memo Account”). The sum of a Partner’s individual Memo
Accounts shall equal the Partner’s Capital Account.
(b)    The Memo Account established for each Profits Pool for each Partner shall
be maintained in accordance with the following provisions:
(i)    The Memo Account shall be credited with such Partner’s Capital
Contributions made with respect to such Memo Account and such Partner’s share of
Net Profits attributable to a particular Profits Pool; and
(ii)    The Memo Account shall be debited with the amount of cash and the Gross
Asset Value of any Partnership property distributed to such Partner with respect
to a particular Profits Pool and such Partner’s share of Net Losses attributable
to a particular Profits Pool.
(c)    If any Partnership Interest is transferred in accordance with this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent that it relates to the transferred Partnership Interest.

13



--------------------------------------------------------------------------------



(d)    The foregoing provisions and other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
section 1.704-1(b), and shall be interpreted and applied in a manner consistent
therewith. If the General Partner determines that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with Regulations section 1.704-1(b), the General
Partner may make such modification if it is not likely to have a materially
adverse effect on amounts distributable to any Partner pursuant hereto on the
dissolution of the Partnership. The General Partner shall adjust the amounts
debited or credited to Capital Accounts with respect to any property contributed
to the Partnership or distributed to a Partner and any liabilities secured by
such contributed or distributed property or assumed by the Partnership or a
Partner in connection with such contribution or distribution if the General
Partner determines that such adjustments are necessary or appropriate under
Regulations section 1.704-1(b)(2)(iv). The General Partner shall also make any
appropriate modifications if unanticipated events might cause this Agreement not
to comply with Regulations section 1.704-1(b), and the General Partner shall
make all elections provided for under such Regulations.
6.2    Allocations of Net Profits and Net Losses. As of the close of business on
the last day of the relevant Accounting Period, subject to Section 6.3, the Net
Profits and Net Losses from Performance Allocations, Net Profits and Net Losses
from Invested Capital and Net Profits and Net Losses from a Capital Event shall
be allocated among the Partners as follows:
(a)    Net Profits and Net Losses from Performance Allocations with respect to
each Fiscal Year shall be allocated to the Partners on a pro rata basis in
proportion to each Partner’s Performance Allocation Percentage for such
Accounting Period.
(b)    Net Profits and Net Losses from Invested Capital shall be allocated to
the Partners on a pro rata basis in proportion to each Partner’s Invested
Capital Memo Account for such Accounting Period.
(c)    Net Profits and Net Losses from a Capital Event shall be allocated to the
Partners on a pro rata basis in proportion to each Partner’s Equity Percentage
for such Accounting Period.
6.3    Special Allocations. Notwithstanding Section 6.2, special allocations of
items of income, gain, loss or deduction may be required for any Fiscal Year (or
other period) as follows:
(a)    New Issues. In the event the General Partner determines that, based upon
tax or regulatory reasons, including, but not limited to, the FINRA rules on
participation in “new issues,” or any other reason as to which the General
Partner and any Partner agree, a Partner should not participate, or participate
only to a limited extent, in the income, gains, losses or expenses, if any,
attributable to trading in any Security, type of Security or to any other
transaction, the General Partner may allocate such income, gains, losses or
expenses only to the Capital Accounts of Partners to whom such reasons do not
apply. In addition, if for any of the reasons described above, the General
Partner determines that a Partner should have no interest, or only a limited
interest, in a particular Security, type of Security or transaction, the
interests in such Security, type of Security or transaction may be set forth in
a separate memorandum account in which only the Partners having an interest in
such Security, type of Security or transaction shall have an interest and the
income

14



--------------------------------------------------------------------------------



associated with such Security, type of Security or transaction. Any taxes which
are paid by the Partnership with respect to any item of income or gain allocable
to one or more Partners shall be debited from the Capital Accounts of such
Partners in an equitable manner and taking into account such Partners’
proportionate share of any income related thereto.
(b)    Limitations on Net Losses. To the extent that any Net Losses would reduce
the balance of the Capital Account of any Limited Partner below zero, that
portion of any such Net Losses shall instead be allocated to the Capital Account
of the General Partner. Any Net Profits in any subsequent Accounting Period
which would otherwise be allocable pursuant to this Article 6 to a Capital
Account of any Limited Partner previously affected by the application of this
Section 6.3(b) shall instead be allocated to the Capital Account of the General
Partner in such amounts as are necessary to offset all previous Net Losses
attributable to such Limited Partner pursuant to this Section 6.3(b) not
previously recovered.
(c)    Minimum Gain Chargeback. Except as otherwise provided in
section 1.704-2(f) of the Regulations, if there is a net decrease in Partnership
Minimum Gain during any Fiscal Year, each Partner shall be specially allocated
items of Partnership income and gain for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Partner’s share of the net
decrease in Partnership Minimum Gain, determined in accordance with
section 1.704-2(g) of the Regulations. Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Partner pursuant thereto. The items to be so allocated shall
be determined in accordance with sections 1.704-2(f)(6) and 1.704-2(g)(2) of the
Regulations. This Section 6.3(c) is intended to comply with the minimum gain
chargeback requirement in section 1.704-2(f) of the Regulations and shall be
interpreted consistently therewith.
(d)    Partner Minimum Gain Chargeback. Except as otherwise provided in
section 1.704-2(i)(4) of the Regulations, if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain attributable to a Partner Nonrecourse Debt during
any Fiscal Year, each person who has a share of the Partner Nonrecourse Debt
Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with section 1.704-2(i)(5) of the Regulations, shall be specially
allocated items of Partnership income and gain for such Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such person’s share of
the net decrease in Partner Nonrecourse Debt Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with section 1.704-2(i)(4) of
the Regulations. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
and pursuant thereto. The items to be so allocated shall be determined in
accordance with sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations.
This Section 6.3(d) is intended to comply with the partner minimum gain
chargeback requirement in section 1.704-2(i)(4) of the Regulations and shall be
interpreted consistently therewith.
(e)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Regulations
section 1.704-1(b)(2)(ii)(d)(4), section 1.704-1(b)(2)(ii)(d)(5) or
section 1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be
specially allocated to each such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Partner as

15



--------------------------------------------------------------------------------



quickly as possible, provided that an allocation pursuant to this Section 6.3(e)
shall be made only if and to the extent that such Partner would have an Adjusted
Capital Account Deficit after all other allocations provided for in this
Section 6.3 have been tentatively made as if this Section 6.3(e) were not in
this Agreement.
(f)    Gross Income Allocation. In the event any Partner has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of (i) the
amount such Partner is obligated to restore pursuant to any provision of this
Agreement and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to Regulations sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Partner shall be specially allocated items of Partnership income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 6.3(f) shall be made only if and to the extent that
such Partner would have a deficit Capital Account in excess of such sum after
all other allocations provided for in this Section 6.3 have been tentatively
made as if this Section 6.3(f) and Section 6.3(e) were not in this Agreement.
(g)    Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall
be allocated to the Partners in proportion to each Partner’s Invested Capital
Memo Account.
(h)    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for
any Fiscal Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
section 1.704-2(i)(1).
(i)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code section 734(b) or Code
section 743(b) is required, pursuant to Regulations
section 1.704-1(b)(2)(iv)(m)(2) or Regulations section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Partner in complete liquidation of its Partnership Interest,
the amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Partners in accordance with their Partnership Interests in the
event that Regulations section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Partner to whom such distribution was made in the event that Regulations
section 1.704-1(b)(2)(iv)(m)(4) applies.
(j)    Curative Allocations. The allocations set forth in Sections 6.3(b)
through (h) (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. It is the intent of the Partners that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Partnership
income, gain, losses or deduction pursuant to this Section 6.3(j). Therefore,
notwithstanding any other provision of this Section 6.3 (other than the
Regulatory Allocations), the General Partner shall make such offsetting special
allocations of Partnership income, gain, losses or deduction in whatever manner
it determines appropriate so that, after such offsetting allocations are made,
each Partner’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Partner would have had if the Regulatory
Allocations were not part of this Agreement and all Partnership items were
allocated pursuant to Section 6.2.

16



--------------------------------------------------------------------------------



6.4    Allocations for Income Tax Purposes.
(a)    Except as otherwise required by Code section 704(c), items of income,
gain, deduction, loss or credit that are recognized for United States federal,
state and local income tax purposes in each Fiscal Year are allocated among the
Partners in such manner as to reflect equitably amounts credited to or debited
against each Partner’s Capital Account, whether in such Fiscal Year or in prior
Fiscal Years. To this end, the Partnership shall establish and maintain records
that show the extent to which the Capital Account of each Partner, as of the
last day of each Fiscal Year, consists of amounts that have not been reflected
in the taxable income of such Partner.
(b)    In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to the definition of “Gross Asset Value,” subsequent allocations of
income, gain, loss and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for United States
federal income tax purposes and its Gross Asset Value in the same manner as
under Code section 704(c) and the Regulations thereunder.
6.5    Determination by the General Partner of Certain Matters. All matters
concerning: (i) valuations; (ii) the allocation of income, deductions, credits,
gain and loss among the Partners including taxes thereon; (iii) accounting
procedures; and (iv) the operation of Section 6.9 that are not expressly
provided for by the terms of this Agreement shall be equitably determined in
good faith by the General Partner and a Majority-in-Interest of the Limited
Partners.
6.6    Distributions.
(a)    The General Partner may cause the Partnership to make distributions to
the Partners from time to time, as determined by the General Partner, subject to
any limitations imposed on such distribution by law or contract. Notwithstanding
the foregoing, distributions of cash or other property of the Partnership shall
be made only for amounts that exceed all Partnership expenses under Section 3.2
and any reserves that the General Partner from time to time determines are
required or are reasonably appropriate to be retained to meet any accrued or
foreseeable expenses, expenditures, liabilities or other obligations of the
Partnership. Each distribution of cash or other property shall be made by first
determining the Profits Pool to which the cash or other property is attributable
and then by distributing such amounts of cash or other property pro rata based
on the positive balances of the Memo Accounts related to such Profits Pool.
(b)    Subject to Sections 6.6(a), 6.7, 6.8 and 6.9, a Partner may request a
distribution with respect to amounts held in such Partner’s Performance
Allocation Memo Account.
(c)    Subject to Sections 6.6(a), 6.7, 6.8 and 6.9, a Partner may request a
distribution with respect to amounts held in such Partner’s Invested Capital
Memo Account.
6.7    Withholding Taxes.
(a)    Withholding. The General Partner shall be entitled to withhold or cause
to be withheld from any Limited Partner’s distributions from the Partnership any
taxes imposed by applicable law. Each Limited Partner shall furnish to the
General Partner from time to time all such

17



--------------------------------------------------------------------------------



information as required by applicable law or otherwise reasonably requested by
the General Partner (including certificates in the form prescribed by the Code
and the Regulations) to permit the General Partner to ascertain whether and in
what amount withholding is required in respect of such Limited Partner.
Notwithstanding the foregoing, the General Partner shall have no liability to
the Partnership or any Limited Partner for failure to request or obtain such
information from any Limited Partner or for failure to withhold in respect of
any Limited Partner who has not furnished such information to the General
Partner.
(b)    Deemed Distributions. Any amounts withheld by the General Partner in
accordance with Section 6.7(a) shall nevertheless, for purposes of this
Agreement, be deemed to have been distributed to the Limited Partners in respect
of which they are withheld.
6.8    Right of Offset. At its option and without waiving any rights or remedies
it may otherwise have (whether at law or in equity), the Partnership will have
the right to offset on a dollar-for-dollar basis any amounts payable by the
Partnership to any Partner (including amounts payable to such Partner in respect
of any distributions from the Partnership against any amounts owing by such
Partner to the Partnership or to any Affiliate of a Fund).
6.9    Return of Distributions. Except as required by the Act, other applicable
law or as otherwise expressly set forth herein, no Partner shall be required to
repay to the Partnership, any other Partner or any creditor of the Partnership
all or any part of the distributions made to such Partner pursuant hereto.
ARTICLE 7
Admissions, Withdrawals, Removals and Transfers
7.1    Admission of New Limited Partners. New Limited Partners may be admitted
to the Partnership only with the consent of a Majority-In-Interest of the
Limited Partners and except in connection with a Transfer permitted by Section
7.4. Any new Limited Partner so admitted shall initially have the Invested
Capital Percentage as determined in accordance with Section 2.1 and the
definition of “Invested Capital Percentage.” Any new Limited Partner so admitted
shall also initially have the Equity Percentage and Performance Allocation
Percentage, which may be zero, as shall be determined by the General Partner and
a Majority-in-Interest of the Class A Limited Partners, in connection with the
admission of such Limited Partner; provided, however, that the Equity Percentage
and Performance Allocation Percentage of each existing Limited Partner will be
reduced pro rata with the other Limited Partners, unless such Limited Partner
agrees in writing to a greater than pro rata reduction. The Equity Percentage
and the Performance Allocation Percentage with regard to a Limited Partner only
may be changed as set forth in this Article 7.
7.2    No Withdrawal. No Limited Partner may withdraw from the Partnership
except as provided in this Article 7. The Class A Limited Partners may not be
removed. Any Limited Partner removed pursuant to this Agreement is only entitled
to receive the distribution with respect to its Partnership Interest to which
such Limited Partner is entitled under this Agreement and is not entitled to
receive the value of such Partner’s Partnership Interest in accordance with
Section 17-604 of the Act if such distribution upon resignation provisions were
not otherwise provided in the Agreement.

18



--------------------------------------------------------------------------------



7.3    Removal of a Class B Limited Partner.
(c)    A Class B Limited Partner may be removed at the election of a
Majority-In-Interest of the Limited Partners (but calculated without giving
effect to the Equity Percentages of the Class B Limited Partner being removed)
if such Class B Limited Partner’s employment with an Ashford Employer is
terminated; provided that if the Class B Limited Partner is not removed within
90 days following the date of termination of such employment, then the Class B
Limited Partner may elect in writing within 120 days following the date of
termination of employment to require the Partnership to remove him as a Limited
Partner.
(d)    Upon the removal of a Class B Limited Partner from the Partnership in
accordance with this Section 7.3, such removed Class B Limited Partner will be
entitled to receive the Fair Market Value (as defined below) of its Partnership
Interest, to be paid by the Partnership (the “Repurchase Price”) in accordance
with the schedule in Section 7.3(d); provided that upon such removal, such Class
B Limited Partner enters into a release of claims against the Partnership, the
Limited Partners, the General Partner and the Affiliates of the foregoing, in a
form reasonably satisfactory to the Partnership (a “Release”).
(c)    “Fair Market Value” for purposes of this Section 7.3 shall mean the fair
market value of the Partnership Interest held by the relevant removed Class B
Limited Partner as of the date of removal of the Class B Limited Partner,
without giving effect to minority discount, as mutually determined in good faith
by the Partnership and the removed Class B Limited Partner within 30 days
following the date of removal of such Class B Limited Partner; provided that if
the removed Class B Limited Partner and the Partnership cannot agree upon Fair
Market Value within such 30 day period, each of the removed Class B Limited
Partner and the Partnership shall appoint a nationally recognized independent
valuation expert and the two independent valuation experts shall mutually
determine Fair Market Value within 30 days following their appointment;
provided, further that if such two independent valuation experts cannot agree
upon Fair Market Value within such 30 day period, each of the two independent
valuation experts shall mutually agree upon a third nationally recognized
independent valuation expert and such third independent valuation expert shall
determine the Fair Market Value within 30 days following its appointment. The
Fair Market Value as determined pursuant to this Section 7.3(c) shall be binding
on the Partnership and the removed Class B Limited Partner for purposes of
applying Section 7.2(b) to such removed Class B Limited Partner. The expenses of
applying this Section 7.3(c) shall be split equally between the removed Class B
Limited Partner and the Partnership.
(d)    The Partnership shall pay to the removed Class B Limited Partner 33% of
the Repurchase Price plus Removal Interest (accruing from the date of removal
until such payment) on the first January 31 following more than 60 days after
the occurrence of both (i) the removal of such Class B Limited Partner and (ii)
the receipt by the Partnership of the Release. The next 33% of the Repurchase
Price plus Removal Interest (accruing from the date of removal until such
payment) shall be paid out one year later on the next occurring January 31, with
the remaining 34% of the Repurchase Price plus Removal Interest (accruing from
the date of removal until such payment) being paid out on the following
successive January 31 (so that payments would be made over approximately three
years in three installments). For purposes of clarity, the Repurchase Price

19



--------------------------------------------------------------------------------



shall remain constant over the payment period as it is tied to the Fair Market
Value of the relevant Partnership Interest as of the date of removal of the
Class B Limited Partner. At the Partnership’s election, it may pay all or any
portion of the Repurchase Price in the form of common stock of Ashford, Inc. (or
any successor thereto), in lieu of cash (assuming payment in the form of such
stock would not reasonably be expected to cause the removed Class B Limited
Partner to incur liabilities under Section 16 of the Securities Exchange of
1934). In the event that the Partnership pays all or part of the Repurchase
Price through common stock of Ashford, Inc, the value of the common stock for
purposes of payment on such payment date will be the Trading Value, and the cash
portion to be paid on the such payment date will be reduced by an amount equal
to the Trading Value of such common stock paid on such payment date. The
“Trading Value” will be determined by the average closing sale price for the
regular trading session (without considering after hours or other trading
outside regular trading session hours) of Ashford, Inc. (or any successor
thereto) on the applicable stock exchange (or, if no closing price is reported,
the last reported sale price during the regular session) for the five trading
days immediately prior to the third business day preceding the payment of the
applicable portion of the Repurchase Price.
7.4    Transfers of Limited Partners’ Partnership Interests.
(a)    No Limited Partner may Transfer all or any portion of such Limited
Partner’s Partnership Interest unless such Transfer is made in compliance with
this Section 7.4. Any Transfers permitted by this Section 7.4 must be documented
in writing in form and substance reasonably satisfactory to the General Partner
and the Class A Limited Partners. Any purported Transfer by a Limited Partner of
all or any part of its Partnership Interest in violation of this Section 7.4
shall, to the fullest extent permitted by applicable law, be null and void and
of no force and effect.
(b)    (i)    Any Class B Limited Partner upon 30 days prior written notice to
the General Partner and any Class A Limited Partners may Transfer its
Partnership Interest to a Permitted Transferee without the consent of the other
Limited Partners. A Class B Limited Partner may only Transfer its Partnership
Interest to a Person other than a Permitted Transferee with the consent of the
General Partner and a Majority-In-Interest of the Limited Partners and in
compliance with Section 7.4(c).
(ii)    Subject to Section 7.4(c), a Class A Limited Partner may Transfer its
Partnership Interest to any Person at any time upon notice to the General
Partner.


(c)    A Limited Partner Transferring all or any portion of its Partnership
Interest to a Person other than a Permitted Transferee pursuant to Section
7.4(b) may do so only in compliance with this Section 7.4(c) (each such Limited
Partner, a “Selling Limited Partner”).
(i)    Tag Along Rights.
(A)If the Selling Limited Partner elects to Transfer its Partnership Interests
to a third party purchaser as provided in Section 7.4(b) (other than a Permitted
Transferee), the Selling Limited Partner shall give notice in writing to such
effect to the Eligible Limited Partners. Such notice (the “Tag Along Sale
Notice”) shall be given not more than 60 nor less than 30 days prior to the
proposed sale date and set forth: (1) the name of the third party purchaser (and
any Person

20



--------------------------------------------------------------------------------



controlling the third party purchaser) and the portion of the Partnership
Interest proposed to be Transferred, (2) the proposed amount and form of
consideration (the “Tag Along Price”) and other terms and conditions of the
proposed sale (the “Transferee Terms”), (3) that the proposed transferee has
been given notice of the “tag along right” provided for in this Section
7.4(c)(i)(A), and has agreed to purchase Partnership Interests from each Tag
Along Participant in accordance with the terms hereof, and (4) the proposed sale
date. The Transferee Terms shall include an offer by the third party purchaser
to each of the Limited Partners who are not the Selling Limited Partner (each, a
“Tag Along Participant”) to purchase all or a portion of such Tag Along
Participant’s Partnership Interest as determined below, at the same price per 1%
Partnership Interest (calculated based on Equity Percentages, i.e., the same
price per 1% Equity Percentage) to be paid by the third party purchaser to the
Selling Limited Partner and otherwise on the Transferee Terms.
(B)The tag along right may be exercised by each Tag Along Participant by
delivery of a written notice to the Selling Limited Partner (the “Tag Along
Exercise Notice”) within 30 days from the date of receipt of the Tag Along Sale
Notice. The Tag Along Exercise Notice shall state the portion of the Partnership
Interest that such Tag Along Participant wishes to include in such Transfer to
the third party purchaser. Upon the giving of a Tag Along Exercise Notice, such
Tag Along Participant shall be entitled and obligated to sell the portion of
such Tag Along Participant’s Partnership Interest set forth in the Tag Along
Exercise Notice (as adjusted as provided in Section 7.4(c)(i)(C)), to the third
party purchaser on the Transferee Terms; provided, however, that the Selling
Limited Partner shall not consummate the Transfer of any Partnership Interest
offered by it if the third party purchaser does not acquire all Partnership
Interests (as adjusted as provided in Section 7.4(c)(i)(C)) that each Tag Along
Participant is entitled and elects to sell pursuant hereto. After expiration of
the 30 day period referred to above, if the provisions of this Section 7.4(c)(i)
have been complied with in all respects, the Selling Limited Partner and each
Tag Along Participant that delivered a Tag Along Exercise Notice shall sell
their respective Partnership Interests to the third party purchaser on the
Transferee Terms on the date proposed in the Tag Along Sale Notice (or such
other date within 60 days of such proposed date as may be agreed among the
participants in such Transfer). The Selling Limited Partner agrees to use its
commercially reasonable efforts to ensure that the applicable Transferee Terms
provide for several, and not joint, liability, with respect to the
indemnification and comparable obligations contained within such Transferee
Terms.
(C)The third party purchaser shall purchase from the Selling Limited Partner and
each Tag Along Participant the portion of such Selling Limited Partner’s or Tag
Along Participant’s respective Partnership Interests that such Selling Limited
Partner or such Tag Along Participant desires to Transfer, provided that the
portion of any Tag Along Participant’s Partnership Interest to be included in
the sale relative to its entire Partnership Interest shall not exceed the
portion of the Selling Limited Partner’s Partnership Interest relative to its
entire Partnership Interest and such portions together do not exceed the Maximum
Tag Along Portion (as defined below). If such portions exceed the Maximum Tag
Along Portion, the third party purchaser shall be obligated to purchase only the
Maximum Tag Along Portion, and the amount of Partnership Interests of each of
the Selling Limited Partner and Tag Along Participants to be included in the
Transfer shall be reduced pro-rata, based on the relative Percentage Interests
that the Selling Limited Partner and the Tag Along Participants elect to include
in the sale. For purposes hereof, the term “Maximum

21



--------------------------------------------------------------------------------



Tag Along Portion” means a portion of a Tag Along Participant’s or Selling
Limited Partner’s Partnership Interest the price of which (based on the Tag
Along Price of such Partnership Interest) equals the total price that the third
party purchaser is willing to pay for all Partnership Interests to be purchased,
multiplied by a fraction, the numerator of which is the Tag Along Price of such
portion that the Selling Limited Partner or Tag Along Participant desires to
include in such Transfer and the denominator of which is the aggregate of the
Tag Along Prices of the Partnership Interests that the Selling Limited Partner
and each Tag Along Participant desire to include in such Transfer).
(D)For purposes of clarity, all Transfers shall still be subject to the other
restrictions of this Section 7.4.
(ii)    Drag Along Rights.
If a Class A Limited Partner desires to Transfer all of its Partnership Interest
to a third party purchaser and has complied in all respects with its obligations
under the provisions of this Section 7.4, then, in such event, the Class A
Limited Partner may elect to cause the Class B Limited Partners to include in
such sale to the third party purchaser all of the Class B Limited Partners’
Partnership Interests (the “Class B Drag Along Portion”). The sale of the Class
B Drag Along Portion shall be at the same price and in the same consideration
and on the same terms and conditions as set forth in the Transferee Terms
(including the date for the closing of such sale) and in any case on terms no
less favorable to Class B Limited Partners than to the Class A Limited Partner.
Any election pursuant to this Section 7.4(c)(ii) to include the Class B Drag
Along Portion in the sale (a “Drag Along Notice”) shall be set forth in the
Transferee Terms or the Tag Along Sale Notice given by the Class A Limited
Partner in connection with such Transfer. In connection with any such Drag Along
Notice, the Class B Limited Partners will execute and deliver all related
documentation and take such other action in support of the Transfer as shall
reasonably be requested by the Class A Limited Partner in order to carry out the
terms and provision of this Section 7.4(c)(ii), including, without limitation,
executing and delivering instruments of conveyance and transfer, and any
purchase agreement, merger agreement, indemnity agreement, escrow agreement,
consent, waiver, governmental filing, share certificates duly endorsed for
transfer (free and clear of impermissible liens, claims and encumbrances), and
any similar or related documents in a form substantially similar to those
executed by the Class A Limited Partner. In the event that the Class A Limited
Partners, in connection with such Transfer, appoint a representative for the
Limited Partners (the “Representative”) with respect to matters affecting the
Limited Partners under the applicable definitive transaction agreements
following consummation of such Transfer, the Class B Limited Partners agree (x)
to consent to (i) the appointment of such Representative, (ii) the establishment
of any applicable escrow, expense or similar fund in connection with any
indemnification or similar obligations, and (iii) the payment of such
Representative’s pro rata portion (from the applicable escrow or expense fund or
otherwise) of any and all reasonable fees and expenses to such Representative in
connection with such Representative's services and duties in connection with
such Transfer and its related service as the representative of the Limited
Partner, and (y) not to assert any claim or commence any suit against the
Representative or any other Limited Partner with respect to any action or
inaction taken or failed to be taken by the Representative in connection with
its service as the Representative, absent fraud, willful misconduct or gross
negligence.

22



--------------------------------------------------------------------------------



(iii)    Closing. At the closing of any purchase of Partnership Interests
pursuant to this Section 7.4(c), the Selling Limited Partner and, if applicable,
any Tag Along Participant and, if applicable, Class B Limited Partners pursuant
to Section 7.4(c)(i), shall deliver to the purchaser(s), against payment of the
purchase price, the Partnership Interests free and clear of all liens, charges,
pledges and other encumbrances (except for this Agreement and as otherwise
provided in the Transferee Terms) with transfer instructions to the Partnership.
In the event the purchaser is a Class A Limited Partner, the Partnership
Interests to be purchased may be purchased by such other Partner or its
Affiliate.
7.5    Transfer of General Partner’s Partnership Interest; Removal of General
Partner. The General Partner may not Transfer its Partnership Interest as the
General Partner in the Partnership other than with the approval of a
Majority-In-Interest of the Class A Limited Partners. The General Partner may be
removed, and a substitute General Partner may be admitted, at the election of a
Majority-In-Interest of the Class A Limited Partners.
ARTICLE 8
General Accounting Provisions and Reports
8.1    Books of Account; Tax Returns. The General Partner shall prepare and
file, or shall cause to be prepared and filed, all United States federal, state,
local and foreign income and other tax returns required to be filed by the
Partnership, and shall keep or cause to be kept complete and appropriate records
and books of account in which shall be entered all such transactions and other
matters relative to the Partnership’s operations, business and affairs as are
usually entered into records and books of account that are maintained by persons
engaged in business of like character or are required by the Act. Except as
otherwise expressly provided in this Agreement, such books and records shall be
maintained in accordance with the basis utilized in preparing the Partnership’s
United States federal income tax returns, which returns, if allowed by
applicable law, may in the discretion of the General Partner be prepared on
either a cash basis or accrual basis.
8.2    Reports. The General Partner must use commercially best efforts to
prepare or cause to be prepared and transmit, as soon as practicable after the
end of each Fiscal Year, a United States federal income tax Form K-1 for each
Partner. The General Partner must mail such materials to (i) each Partner and
(ii) each former Partner (or its successors, assigns, heirs or personal
representatives) who may require such information in preparing its United States
federal income tax return
8.3    Place Kept; Inspection. The books and records shall be maintained at the
principal place of business of the Partnership by the General Partner, and all
such books and records may be kept confidential by the General Partner. The
General partner shall maintain the separate books of account for the Partnership
that shall show a true and accurate record of all costs and expenses incurred,
all charges made, all credits made and received and all income derived in
connection with the operation of the Partnership business, in accordance with
generally accepted accounting principles, consistently applied. Such books of
account, together with a copy of this Agreement and of the Certificate, shall at
all times be maintained at the principal place of business of the Partnership
(or at the place of business of the Person to whom the duty to maintain these
books has been delegated in accordance herewith and identified in writing to the
Limited Partners) and shall be open to inspection and examination at reasonable
times by each Limited Partner and its duly

23



--------------------------------------------------------------------------------



authorized representative for any purpose reasonably related to such Limited
Partner’s interest as a limited partner of the Partnership.
8.4    Tax Matters Partner. The General Partner shall be the tax matters partner
of the Partnership and, in such capacity, shall exercise all rights conferred,
and perform all duties imposed, upon a tax matters partner under sections 6221
through 6233 of the Code and the Regulations thereunder.
ARTICLE 9
Amendments and Waivers
Except as otherwise provided in this Agreement, this Agreement may be modified
or amended, or any provision hereof waived, only with the consent of a
Majority-in-Interest of the Class A Limited Partners provided that, no amendment
to or waiver of any provision of this Agreement shall be effective against a
Limited Partner without the consent or vote of such Limited Partner if such
amendment or waiver would (i) cause the Partnership to fail to be treated as a
limited partnership under the Act, (ii) change Section 2.1 to change a Limited
Partner’s obligations to contribute to the capital of the Partnership, (iii)
change Section 6.2, 6.3 or 6.6 to affect adversely the participation of such
Limited Partner in the income, gains, losses, deductions, expenses, credits,
capital or distributions of the Partnership (other than a change with respect to
a Partner pursuant to this Agreement), or (iv) change this Article 9.
ARTICLE 10
Dissolution, Liquidation and Termination
10.1    Dissolution. The Partnership shall be dissolved upon the first to occur
of the following events:
(d)    the election of the General Partner to dissolve the Partnership with the
consent of the Class A Limited Partners;
(e)    the election of the Class A Limited Partners to dissolve the Partnership;
or
(f)    the entry of a decree of judicial dissolution under Section 17-802 of the
Act.
10.2    Accounting on Dissolution. Following the dissolution of the Partnership
pursuant to Section 10.1, the books of the Partnership shall be closed, and a
proper accounting of the Partnership’s assets, liabilities and operations shall
be made by the General Partner, all as of the most recent practicable date. The
General Partner shall serve as the liquidator of the Partnership unless it fails
or refuses to serve. If the General Partner does not serve as the liquidators,
one or more other persons may be elected to serve by the consent or vote of the
Class A Limited Partners. The liquidators shall have all rights and powers that
the Act confers on any person serving in such a capacity. The expenses incurred
by the liquidators in connection with the dissolution, liquidation and
termination of the Partnership shall be borne by the Partnership.

24



--------------------------------------------------------------------------------



10.3    Termination. As expeditiously as practicable, but in no event later than
one year (except as may be necessary to realize upon any material amount of
property that may be illiquid), after the dissolution of the Partnership
pursuant to Section 10.1, the liquidators shall cause the Partnership to (i) pay
the current liabilities of the Partnership and (ii) establish a reserve fund
(which may be in the form of cash or other property, as the liquidators shall
determine) for any and all other liabilities, including contingent liabilities,
of the Partnership in a reasonable amount determined by the liquidators to be
appropriate for such purposes or otherwise to make adequate provision for such
other liabilities. To the extent that cash required for the foregoing purposes
is not otherwise available, the liquidators may sell property, if any, of the
Partnership for cash or other consideration and shall cause all remaining cash
or other property, if any, of the Partnership (after paying liabilities and
establishing a reserve fund as provided in the preceding sentence) to be
distributed to the Partners in accordance with Section 6.6. At the time final
distributions are made in accordance with Section 6.6, a certificate of
cancellation shall be filed in accordance with the Act, and the legal existence
of the Partnership shall terminate upon such filing; provided, however, that if
at any time thereafter any reserved cash or property is released because in the
judgment of the liquidators the need for such reserve has ended, then such cash
or property shall be distributed in accordance with Section 6.6.
10.4    Negative Capital Account. If any Partner has a deficit balance in its
Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the taxable year during which such
liquidation occurs), such Partner shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever.
10.5    No Other Cause of Dissolution. The Partnership shall not be dissolved,
or its legal existence terminated, for any reason whatsoever except as provided
in this Article 10.
ARTICLE 11
Miscellaneous
11.1    Waiver of Partition. Each Partner hereby irrevocably waives any and all
rights that it may have to maintain an action for partition of any of the
Partnership’s property.
11.2    Entire Agreement. This Agreement constitutes the entire agreement among
the Partners with respect to the subject matter hereof, and supersedes any prior
agreement or understanding among them with respect to such subject matter. All
duties and liabilities (fiduciary and otherwise) of the General Partner are
restricted to those expressly stated in this Agreement.
11.3    Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid under the
applicable law of any jurisdiction, the remainder of this Agreement or the
application of such provision to other persons or circumstances or in other
jurisdictions shall not be affected thereby. Also, if any provision of this
Agreement is invalid or unenforceable under any applicable law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform

25



--------------------------------------------------------------------------------



with such law. Any provision hereof that may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other
provision hereof.
11.4    Notices and Other Communications. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if sent by overnight courier, hand delivered, mailed (first
class registered mail or certified mail, postage prepaid) or sent by electronic
mail transmission or telecopy if to the Partners, at the addresses (including
electronic mail addresses) or facsimile numbers set forth in the records of the
Partnership, at the address of its principal place of business specified in
Section 1.5 or to such other address as the Partnership or any Partner shall
have last designated by notice to the Partnership and all other parties hereto
in accordance with this Section 11.4. Communications sent by hand delivery shall
be deemed to have been given when received; communications mailed in accordance
with the foregoing shall be deemed to have been given three (3) days following
the date so mailed; communications sent by electronic mail transmission or
telecopy shall be deemed to have been given when electronically confirmed; and
communications sent by overnight courier shall be deemed to have been given on
the next business day following the date so sent.
11.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principle of conflict of laws thereof and such federal laws as may apply. Each
party agrees that any action or proceeding (whether based on contract, tort or
otherwise) between any of the parties seeking to enforce any provision of, or
arising out of or relating to, this Agreement or the transactions contemplated
hereby must be brought and determined exclusively in the Delaware Court of
Chancery, or in the event (but only in the event) such court does not have
subject matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware or another court sitting in the
state of Delaware. Each party (a) irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of such courts (and of the
appropriate appellate courts therefrom) in any such action or proceeding, (b)
agrees that it will not bring any such action or proceeding other than in the
aforesaid courts and will not attempt to deny or defeat such jurisdiction by
motion or other request for leave from any such court, and (c) irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such action
or proceeding in any such court or that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Each party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
11.6    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Partners and their respective heirs, legal
representatives, successors and permitted assigns.

26



--------------------------------------------------------------------------------



11.7    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall constitute one and the same instrument.
11.8    Headings. The section and article headings in this Agreement are for
convenience of reference only and shall not be deemed to alter the meaning or
interpretation of any provision hereof.
11.9    Confidentiality. Except as required by law or valid subpoena or other
lawful process, the failure to comply with which would subject, or may
reasonably be expected to subject, the respective receiving Partner to damages
or judicial or administrative censure or contempt, each Partner who receives
information which is protected under this Section 11.9 shall maintain in strict
confidence, and without the prior consent of the Partner who has provided such
protected information, shall not disclose to any person (other than to another
Partner) and shall not use for any purpose other than evaluating or monitoring
(in its capacity as a Partner) the Investments or proposed Investments, any and
all material, nonpublic information which concerns the operations, business or
affairs of, and which is received from or on behalf of, the Partnership, the
disclosing Partner or any of their respective Affiliates; provided, however,
that notwithstanding the foregoing, any receiving Partner may communicate any
such information to any of its advisers, employees or other representatives who
have a need to know such information and for whom such receiving Partner shall
be responsible or to or at the request of any governmental authority or examiner
having jurisdiction over such receiving Partner. If any receiving Partner is
required by law, subpoena, legal process or other demand for any such
information with which such receiving Partner believes it is legally obligated
to comply, such receiving Partner shall give prompt notice of such fact to the
disclosing Partner so that the disclosing Partner may, if it desires, seek a
protective order or other governmental or judicial relief to prevent disclosure
of such information.
11.10    Transfer and Other Restrictions. PARTNERSHIP INTERESTS HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES LAWS OF ANY JURISDICTION AND MAY NOT BE OFFERED
OR SOLD UNLESS SUCH PARTNERSHIP INTERESTS HAVE BEEN REGISTERED, OR ARE EXEMPT
FROM REGISTRATION, UNDER ALL APPLICABLE SECURITIES LAWS. PARTNERSHIP INTERESTS
ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER, VOTING AND OTHER TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



27



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Partners have executed this Agreement
effective as of the Effective Date.


GENERAL PARTNER:




AIM GENERAL PARTNER, LLC




BY: /s/ MONTY BENNETT
    
NAME: MONTY BENNETT
TITLE: MANAGER

28

--------------------------------------------------------------------------------



CLASS A LIMITED PARTNER:




ASHFORD HOSPITALITY ADVISORS LLC




BY: /s/ DAVID A. BROOKS
    
NAME: DAVID A. BROOKS
TITLE: VICE PRESIDENT







29

--------------------------------------------------------------------------------





CLASS B LIMITED PARTNERS:








/s/ MONTY BENNETT    
MONTY BENNETT


/s/ ROB HAYS    
ROB HAYS





30

--------------------------------------------------------------------------------



SCHEDULE 1
 
Invested Capital Percentage
Performance Allocation Percentage
EQUITY PERCENTAGE
GENERAL PARTNER
AIM General Partner, LLC


0.01


0.01


0.01
CLASS A LIMITED PARTNERS:
Ashford Hospitality Advisors LLC






59.99




59.99




59.99
CLASS B LIMITED PARTNERS:
Monty Bennett


25.00


25.00


25.00
Rob Hays
15.00
15.00
15.00




31